Citation Nr: 1404033	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  09-19 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 Newark, New Jersey


THE ISSUES

1.  Entitlement to a compensable rating for acne.

2.  Entitlement to a rating in excess of 10 percent for residuals of a head injury manifested by headaches and forgetfulness.

3.  Entitlement to a rating in excess of 10 percent for a disability manifested by gagging, choking, and vomiting due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from April 1989 to January 1997.

These matters are before the Board of Veterans' Appeals' (Board) on appeal from an April 2008 rating decision of the Newark, New Jersey Department of Veterans Affairs (VA), Regional Office (RO).

In September 2011, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file. 

In March 2012, the Board remanded the case for additional development.

Also on appeal was a claim for service connection for a low back disability.  The RO granted that claim in an April 2013 rating decision, so the matter is no longer before the Board.


FINDINGS OF FACT

1.  The Veteran's acne is superficial and not productive of disfigurement of the head, face, or neck; deep acne is not shown and it affected less than 5 percent of the total body surface or exposed area, and did not require systemic therapy.

2.  Throughout the appeal prior to and since October 23, 2008, the residuals of a head injury (TBI) have been productive of subjective complaints of frequent headaches and mild memory loss, but there were no associated neurological disorders or multi-infarct dementia.

3.  From October 23, 2008 to February 22, 2013, residuals of the Veteran's TBI were productive of no greater than Level 2 impairment manifested by objective evidence on testing of mild impairment of concentration.

4.  Beginning February 22, 2013, residuals of the Veteran's TBI were productive of Level 1 impairment with symptoms limited to frequent headaches, mild memory loss, and mild visual spatial orientation; no impairment of judgment, social interaction, orientation, motor activity, neurobehavioral, or communication was shown.

5.  The Veteran's undiagnosed illness was manifested by gagging, vomiting, and occasional hematemesis; there was no persistently recurrent epigastric distress with dysphagia and pyrosis accompanied by substernal or arm or shoulder pain productive of considerable impairment of health nor was there material weight loss and moderate anemia with symptoms that combined to produce severe impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for acne have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes (Codes) 7805, 7828 (2013). 

2.  The criteria for an evaluation in excess of 10 percent for residuals of TBI, to include headaches and forgetfulness have not been met prior to October 23, 2008 or beginning on February 22, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Code 8045 (2008); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, 4.130, Code 8045 (2013).

3. The criteria for an evaluation of 20 percent, but no higher, for residuals of TBI, to include headaches and forgetfulness have been met from October 23, 2008 to February 22, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Code 8045 (2013).

4. The criteria for a rating in excess of 10 percent for an undiagnosed illness manifested by gagging and vomiting have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.114, Code 7346, 4.114a, Codes 8882-8210 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The record reflects that the Veteran was provided all required notice in a letter mailed in May 2007, well prior to the issuance of the April 2008 rating decision on appeal. 

The Board also finds VA has complied with its duty to assist the Veteran in the development of the claims.  In this regard, the Board notes that service treatment records and treatment records from those VA and non-VA medical providers identified by the Veteran have been obtained.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims, and the Board is also unaware of any such evidence.

The Board remanded the case to afford the Veteran current VA examinations. The resultant examination reports are in compliance with the Board's directives.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  These examinations are also adequate for rating purposes as they address relevant criteria. See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has also been afforded a hearing before the Board.  It is the responsibility of the hearing officer to identify the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  See 38 C.F.R. § 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly lay out the material issues of medical nexus and current disability with regard to several claims on appeal in that case, the "clarity and completeness of the hearing record was intact" and the purpose of section 3.103(c)(2) fulfilled because the record reflected that these issues were developed by VA, including the provision of a VA medical examination report, and there was no indication that the appellant had any additional information to submit. Therefore, the Court concluded that any deficiencies in the hearing under section 3.103(c)(2) did not prejudice those claims. Id.   

Here, the undersigned VLJ noted the issues on appeal at the beginning of the hearing.  During the hearing, all of the issues decided below were sufficiently addressed. Any areas not discussed by the VLJ were addressed by the Veteran's representative; therefore, there was no need to elicit any additional testimony.  Furthermore, based on testimony elicited by the Veteran's representative, it appears there was actual knowledge of the type of evidence and information that potentially could be advantageous to his claims. See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate a claim). 

The Board finds that the hearing officer's duties in 38 C.F.R. § 3.103(c)(2)  were met and that the Veteran was not prejudiced by the hearing that was provided.  See Bryant, 23 Vet. App. at 498   (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)). The Veteran has not alleged that there were any deficiencies in the Board hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  Therefore, the Board finds that any deficiency in the hearing was non-prejudicial.  See id.   

Accordingly, the Board will address the merits of the claims for increased ratings.


General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (3013).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2013).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran submitted his claims for increased ratings in April 2007.  "The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim." Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 and again in October 2008.  The October 2008 revisions are applicable to application for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case the Veteran filed his increased rating claim in April 2007.  Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable.  In any event, the pertinent diagnostic codes for consideration in this case, Diagnostic Codes 7806 and 7828, were unchanged by the October 2008 revisions.

The service-connected acne is rated as noncompensable ( zero percent) pursuant to 38 C.F.R. § 4.118, Code 7899-7806.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27.  When an unlisted disease is encountered, rating by analogy is permitted pursuant to 38 C.F.R. § 4.20.  The Veteran's disorder is rated under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  Id. 

When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: The first 2 digits will be selected from that part of the schedule most closely identifying the part or system of the body involved; the last 2 digits will be "99" for all unlisted conditions.  38 C.F.R. § 4.27. 

Diagnostic Code 7806 rates dermatitis or eczema.  A noncompensable rating is warranted if less than 5 percent of the entire body or less than 5 percent of the exposed areas are affected; and, no more than topical therapy is required during the past 12- month period. A 10 percent rating is warranted for dermatitis or eczema that affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for dermatitis or eczema that affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; when systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  If more than 40 percent of the entire body or more than 40 percent of exposed areas is affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period a 60 percent rating is warranted. 38 C.F.R. § 4.118, Diagnostic Code 7806.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Here, the Board finds it is more appropriate to rating the disability under Diagnostic Code 7828 since it is specifically designated for acne.  

Under 38 U.S.C.A. § 4 .118, Diagnostic Code 7828, superficial acne (comedones, papules, pustules, superficial cysts) of any extent is rated noncompensable.  A 10 percent rating is assigned for deep acne (deep inflamed nodules and pus filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  A 30 percent rating is assigned for deep acne (deep inflamed nodules and pus filled cysts) affecting 40 percent or more of the face and neck.  The maximum schedular rating under Diagnostic Code 7828 is 30 percent.  The rating criteria also note that the disability may be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.

As an initial matter, the Board notes the specific service-connected skin disability has been diagnosed as acne.  While his treatment records reflect diagnoses and treatment for other skin disorders these are not service-connected disorders and, therefore, will not be addressed.  During the September 2011 Travel Board hearing, the Veteran's representative suggested the disability's identification as "acne" was a misnomer and that more likely dermatological conditions of eczema, seborrheic, or psoriasis were appropriate, but there is no competent evidence that supports his assertion.  

The record shows the Veteran previously sought service connection for other skin disorders, which were denied.  While the Veteran's representative does not agree with the identification of acne as the service-connected disability and prefers a more general term of a skin condition, acne is the skin disorder identified in service and on the February 1997 VA examination and is the only skin disability that is service connected.  That being said, any non-service-connected skin disorder symptoms are to be considered if they were not or could not be disassociated from his acne.  See Mitleider v. Brown, 11 Vet App 181, 182 (1998) (holding that if non-service-connected symptoms cannot be separated from service-connected symptoms, all of the symptoms are treated as service connected). 

On March 2008 VA examination, the Veteran reported 2 recurrences a month during the past 12 month period.  He complained of a new lesion and flaky skin on his legs, but on examination no lesion or acne was found.

On February 2013 VA examination, the Veteran reported having a chronic skin problem with intermittent frequency.  There was no scarring or disfigurement associated with his acne and there were no systemic manifestations due to the skin disease.  Treatment of the condition did not include systemic corticosteroids or other immunosuppressive medications.  The physical examination revealed the presence of superficial acne scattered in the anterior chest and back areas without involvement of an exposed area; deep acne was not shown.  The physician noted the skin condition did not impact the Veteran's ability to work.

Based on the record, a compensable rating for acne is not warranted as only superficial acne is shown.

While the Veteran received treatment intermittently since 2007, the skin conditions, when identified, are not diagnosed as acne, therefore, the findings are not pertinent to his claim.  Even when findings but no diagnoses are noted, such as in March 2007 when he was noted to have a few flat macular erythematous lesions, it is apparent from the description that the lesions are not deep and the area does not even approximate the criteria for a compensable rating.

The Board considered the testimony of the Veteran and his wife along with the submitted photographs, but superficial acne to any extent it affected the body does not warrant a compensable rating.

Even considering the disability alternatively under Code 7806 would not result in a compensable rating since the record shows the disability has not been treated with intermittent systemic therapy and less than 5 percent of the entire body or exposed area was affected.

As a preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.

TBI Residuals

A May 1997 rating decision established service connection for residuals of a head injury with manifestations of headaches and forgetfulness, effective January 22, 1997.  A 10 percent rating has been in effect since the date service connection was established. 

Under the previous regulation prior to October 23, 2008, 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008) provided for the evaluation of brain disease due to trauma.  This diagnostic code specifies that purely neurological disabilities are rated under the applicable diagnostic code.  Purely subjective complaints, such as headache, dizziness, or insomnia, which are recognized as symptomatic of brain trauma, are rated at 10 percent and no more under Diagnostic Code 9304 (dementia due to head trauma) and may not be combined with any other rating for a disability due to brain trauma.  A rating in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 was not to be assigned in the absence of a diagnosis of multi-infarct dementia associated with brain trauma. 

The protocol for TBI was revised during the pendency of this appeal.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  38 C.F.R. § 4.124, Note (5) (2013).   For claims received by VA prior to that effective date, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.

Here, the Veteran's claim for an increased rating was in April 2007, prior to a revision to 38 C.F.R. § 4.124a, Diagnostic Code 8045. 

Under the amended regulation, Diagnostic Code 8045 provides for the evaluation of TBI.  38 C.F.R. § 4.124a.  There are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  Id.  

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.  Id.  

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  Id.  

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045, that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.  

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.

In March 2007, the Veteran reported his headaches, which were 6/10 in intensity, flared up to 8-9/10 with minimal relief from pain relievers.  A neurology note the following month shows he reported headaches were generally 4-6/10 in intensity but increased to 9/10 due to vomiting.

In January 2008, the Veteran complained of memory loss, such as forgetting kids' birthdays.  He also had difficulty with memory, concentration, and doing school homework, and training at his job.  His difficulties became more apparent when he started training for a new job.  A clinical evaluation indicated his headaches were constant with some sonophobia but no photophobia.  

On March 2008 VA examination, the Veteran reported his headaches previously lasted from hours to days but were currently chronic, daily headaches that varied in intensity from 5/10 to 7/10.  They were occasionally associated with nausea, but not vomiting, phonophobia, photophobia, or dizziness.  What he characterized as "bad" headaches occurred on average of 2 to 3 times a week.  He did not usually call into work due to headaches but he did sometimes.  He was able to continue on the job by taking medication, although it did not offer much relief.  The headaches were not disabling or severe in nature; rather, they were moderately severe.  Stress and anxiety were reported as aggravating factors that triggered headaches.  Medication usually allowed him to continue his daily activities and routine.  The Veteran had somatic complaints during headaches, but he had no headaches during the examination and his memory and cognitive functioning appeared intact.  The examiner commented there was no definite migraine quality to the headaches.  The headaches were also not disabling and not severe or prostrating in nature.

On February 2009 VA mental disorders examination, the Veteran reported having intermittent and sometimes constant headaches that were often severe.  During the past month to 1 1/2 months his headaches occurred daily and they were constantly severe.  He continued to report memory problems.  He was unable to concentrate and easily bothered by distractions at work and home.  At work he wore earplugs to block normal distractions and he reported having good performance reviews at work.  The Veteran reported doing a more than satisfactory job including having some managerial responsibilities in past employment and getting good reviews in his current internship.  Socially, he had friends and positive contact with family members.  On mental status evaluation his memory was grossly intact and some concentration problems were present.  The Veteran was oriented in all spheres and his judgment was fair. 

In September 2011, the Veteran submitted a log that documented his headaches from June to August.  These records showed he had daily headaches that, at a minimum, occurred 3 times a day and, at a maximum, occurred 8 times a day.

During his September 2011 hearing, he testified to the effect that his headaches were constant and never went away.  He stated that bright lights bothered him and he sometimes missed work.  A couple of times a month he had to lie down during a headache.

On February 2013 VA Traumatic Brain Injury (TBI) examination, the Veteran reported having memory loss, difficulty multitasking and focusing, and being bothered by loud sounds.  Occasionally he had headaches but he did not allow them to interfere with his daily activities.  He was currently working full time and denied any worsening of symptoms since his last VA compensation and pension examination.  On examination, the Veteran's memory testing was 3/3 and on MMSE his score was 30/30.  The veteran had complaints of mild memory loss and he was mildly impaired in visual spatial orientation.  His judgment was normal, social interaction was routinely appropriate, he was always oriented, and motor activity was normal.  Subjective symptoms were headaches and mild anxiety, but did not interfere with work, activities of daily living, work, or relationships.  There were no neurological effects and he was able to communicate by spoken and written language.  The physician indicated the residuals attributable to TBI did not impact his ability to work.

Since the Veteran had headaches associated with the service-connected disability, he was also provided a VA examination to determine the nature and severity of his headaches.  The headaches, which were diagnosed tension headaches, did not have any associated symptoms but worsened with stress and sleep deprivation.  The Veteran was currently undergoing a divorce that was very stressful for him.  The headaches were described as constant and without prostrating and prolonged attacks that were either migraine or non-migraine in nature.

Based on the facts found, staged ratings are warranted for the service-connected residuals of TBI manifested by headaches and forgetfulness.  See Hart, supra.

Under the former criteria for Code 8045, the Board finds a rating in excess of 10 percent is not warranted for the entire period pertinent to the appeal because the disability was manifested by subjective complaints of headaches and there was no evidence of neurological disorders or multi-infarct dementia.  

Resolving reasonable doubt in the Veteran's favor, a 20 percent rating is assigned from October 23, 2008 to February 22, 2013 under the revised criteria based on the objective findings of some concentration problems noted on the February 2009 VA examination.  When the Veteran's complaints and medical findings were considered using the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" the highest level of impairment in any of the 10 categories listed was 2, which corresponded to a 20 percent rating.  Level 2 impairment is assigned when there is objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  There was no indication he had level 3 impairment in this category, which relates to objective evidence on testing of moderate impairment, since the examiner did not indicate any significant concentration problems.  Furthermore, the Veteran reported receiving positive job evaluations and functioning well occupationally.

There is also no level 3 impairment in the other categories because there is no evidence of moderately severely impaired judgment; social interaction inappropriate most or all of the time; motor activity severely decreased due to apraxia; moderately severely impairment of visual spatial orientation; subjective complaints consisting of one or more neurobehavioral effects that interfered with or precluded workplace interaction, social interaction, or both on most days or that occasionally required supervision for safety of self or others; inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time; and reliance on gestures or mother alternate modes of communication.

No higher than a 10 percent rating is warranted under the revised criteria as of the date of the February 22, 2013 VA examination, since the results of this examination showed the highest level of impairment in any of the 10 categories listed was 1, which was equivalent to a 10 percent rating.  The specific categories that warranted a 1 involved memory, attention, concentration, and executive functions, and visual spatial impairment.  The criteria for a 1 under the category of memory, attention, concentration, and executive functions are a complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  The Veteran's memory loss falls within this level of impairment since the record indicates his memory and concentration problems are mild, have not significantly impacted his work, and there was no objective evidence of impairment found on examination.  

In the category of visual spatial impairment, the examiner indicated there was mildly impaired visual spatial orientation; therefore, only Level 1 impairment was shown.  

Although the Veteran has described his headaches as moderate and, at times, severe, he did not have additional subjective complaints that would elevate the level of impairment to a 1.  As for the remaining categories, the examiner's findings showed no impairment, therefore, the level of impairment was 0 and noncompensable.

Subjective symptoms may be separately evaluated provided the residual has a distinct diagnosis that may be evaluated under another diagnostic code.  The primary manifestation of TBI residuals was the Veteran's headache disorder.  Although there is diagnostic code for migraine headaches, the VA examiner's indicated the headaches were not migraine in nature.  Instead, the February 2013 examiner diagnosed them as tension headaches.  In the absence of diagnosed migraines, it is inappropriate to assign a separate rating under Code 8100.  Similarly, his complaints of memory and concentration problems have not been diagnosed as a distinct disorder, therefore, rating these symptoms separately is also inappropriate.

In light of the foregoing, a preponderance of the evidence is against the claim for a higher rating for the period prior to October 23, 2008 and beginning on February 22, 2013.  Therefore, the benefit-of-the-doubt doctrine is not applicable and to this extent the claim is denied.  However, by resolving reasonable doubt in the Veteran's favor, a higher rating of 20 percent is assignable from October 23, 2008 to 
February 22, 2013.

Gagging and Vomiting due to Undiagnosed Illness

Service connection for this disability was established in a December 1999 rating decision and a 10 percent rating was assigned, effective January 22, 1997. 

Although the Veteran contends his disability has worsened, the Board finds that a higher rating is not warranted.

This disability is rated by analogy as a cranial nerve disorder under38 C.F.R. § 4.124a, Diagnostic Codes 8882-8210.  

Diagnostic Code 8882 is used for tracking purposes when rating an undiagnosed illness for a Persian Gulf War Veteran by analogy to one of the diseases of the cranial nerve found in VA's Rating Schedule. 

Under Code 8210, a 10 percent rating is warranted for moderate incomplete paralysis of the tenth cranial nerve.  A 30 percent disability rating is warranted for severe incomplete paralysis and a 50 percent rating is warranted for complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8210.  The note under this diagnostic code reveals that the rating criteria is dependent upon the extent of sensory and motor loss to the organs of voice, respiration, pharynx, stomach and heart.  Id.

A May 2006 private neurological examination shows the Veteran's gag reflex was intact and there was no abnormality found of the cranial nerves.

A March 2007 VA treatment record shows he reported that during the past 2 weeks he did not have any vomiting or near vomiting episodes.  In April 2007, a VA neurology note indicates he reported vomiting after gagging once a day for the past several weeks.  The Veteran also reported an increase in symptoms since he lost his job six months earlier and that the vomitus included food and blood.  He indicated perfumes, diesel fuel, dust, pollution, and certain other smells were stimulus that caused him to vomit.  

A January 2008 VA clinical evaluation shows he reported having gagging and nausea a few times a week with vomiting occurring twice a week.  The physician noted the Veteran's teeth were healthy and there were no signs of erosive damage from frequent vomiting.

On March 2008 VA digestive examination, the Veteran reported that inhaling or smelling things such as steam, perfume, dye, or lotion caused him to vomit until he released the bilious contents of his stomach.  He denied having abdominal pain or any other associated symptoms.  His coughing also led to vomiting, which occurred on occasion.  At this time, his weight was 183 pounds.

VA records dated in September 2009 shows the Veteran reported having a gagging sensation and frequent vomiting triggered by a gag-like reflex and odors.  He also reported having to hold his breath when he encountered strong smells.  His vomit contained food and bile when his stomach was empty.  There was no hematemesis or coffee ground emesis and he denied having any weight loss.  He also reported occasionally having some bleeding with frequent gaging and retching secondary to vomiting.

In September 2011, the Veteran testified that during good periods he had episodes 4 to 5 times a month.  Every day the problem bothered him but he only gagged to the point of vomiting a couple of times a month to once or twice a week.  His wife testified to the fact that many things had to be eliminated from the house due to his gagging and vomiting.  There were also many things outside the home that had to be avoided.

The Veteran's Virtual VA electronic file contains VA treatment records from 2010 to 2012 that document ongoing complaints.  An April 2010 VA pulmonary record indicates the Veteran reported 2 days a month for a few years his coughing was so severe that he vomited with blood in it.

These records also indicate the Veteran's gagging and vomiting were controlled with effort but that he still had occasional vomiting and occasionally with blood, due to smell sensitivity.  See VA treatment records in June 2010, July 2010 and October 2010.

An April 2011 VA weight management record indicates the Veteran was 194 pounds and overweight.  In May 2011, the Veteran reported he left work at times when he vomited and that he continued to have chemical sensitivity.

A VA ENT treatment record notes complaints of severe retching and coughing spells precipitated/exacerbated by strong scents (hair spray, cut grass, and cologne).  He reported these episodes occurred intermittently through the week with 1 teaspoon of blood tinged sputum; his symptoms improved when he left the scented environment.  He was noted to have a strong gag reflex.  See VA treatment record in July 2011.

September 2011 VA treatment records showed he continued to have sensitivity to strong smells and he tried to avoid exposure.  There was recently no significant coughing or vomiting episodes.  An assessment included hematemesis/hemoptysis and noted an EGD demonstrated mild esophagitis/gastritis.  

A November 2011 VA treatment record shows the Veteran complained of right shoulder pain but he denied having other symptoms of nausea or vomiting.  His weight was 178 pounds.  In December 2011, his weight was 171.5 pounds.  A record dated the following month indicates the Veteran was currently undergoing marital/family problems and that he had lost a significant amount of weight.  No weight loss was noted in May 2012 VA.  

A July 2012 VA record shows the Veteran reported having a recent weight loss.  He also complained of being on a date the previous night and being overwhelmed by the smell of perfume and diesel smells from a boat they were near.  He was currently working and also in school for his second masters degree.

On February 2013 VA esophageal examination, the examiner indicated the Veteran had diagnoses of gastroesophageal reflux disease (GERD) and chronic vomiting.  The Veteran denied weight loss and vomiting up blood.  He did not have persistent or infrequent episodes of epigastric distress, dysphagia, heartburn, reflux, substernal arm or shoulder pain, sleep disturbance caused by esophageal reflux, anemia, hematemesis, or melena.  He did have recurrent nausea and vomiting.  There were no other pertinent physical findings, complications, signs, and/or symptoms related to the condition.  Diagnostic testing did not reveal any other findings or results.  The physician indicated the Veteran's condition did not impact his ability to work.

Although the disability at issue involves the anatomical localization contemplated in Code 8210, which includes the pharynx and stomach, the Board finds the criteria for a higher rating under this code is not shown or approximated since the disability is not manifested by severe, incomplete paralysis of the tenth cranial nerve.  This finding is based on evidence the cranial nerves were normal and that he had a strong gag reflex.  See VA and private records dated May 2006 and July 2011.

Since the undiagnosed illness is manifested by gagging and vomiting with occasional blood, symptomatology associated with a digestive disorder, the Board also considered rating the disability by analogy under 38 C.F.R. § 4.114, Diagnostic Code 7346.

38 C.F.R. § 4.114 sets forth that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 will not be combined with each other.  A single evaluation will be assigned under the Diagnostic Code which represents the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

Under 38 C.F.R. § 4.114, Diagnostic Code 7346, a minimum 10 percent evaluation is assigned for two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation contemplates persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A maximum 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 

For the purposes of evaluating conditions in § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112 (2013). 

Assigning the next higher rating of 30 percent is not warranted since the criteria are not met or approximated.  The Veteran does not have most of the symptoms associated with this higher rating, such as persistently recurrent epigastric distress, dysphagia, pyrosis, or substernal arm or shoulder pain, and the symptoms he does have are not shown to produce considerable impairment of health nor does the Veteran allege that they do.  He had hematemesis, but the evidence does not show it produced considerable impairment of health.  His vomiting, which is contemplated in the criteria for a 60 percent rating, appeared to occur once or twice and week.  Even when he reported a recurrence on a more frequent basis in April 2007, a January 2008 records shows it was not so frequent as to have had an erosive effect on his teeth and there is no suggestion that it produced severe impairment of health.  Vomiting was primarily triggered by strong or chemical smells, but there is no evidence he had any eating or dietary restrictions associated with the disability.  Regarding weight loss, he gained 11 pounds from March 2008 to April 2011 and he was considered at that time to be overweight.  While a January 2012 record indicates he had significant weight loss, there was no indication this was associated with the service-connected disability.  Rather, the weight loss was noted in conjunction with his marital/family problems.

While the Veteran may be inconvenienced by the manifestations of the disability, a preponderance of the evidence is against a higher rating.  The benefit-of-the-doubt doctrine is not applicable; therefore, the claim is denied.

Extra Schedular

The Board considered whether the Veteran's acne, residuals of a head injury and gagging and vomiting due to an undiagnosed illness present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.

The schedular criteria for rating these disabilities anticipate and reasonably describe the manifestations that occur for each disability.  The nature of his acne and the decree to which it affects his skin is accounted for in the criteria.  His headaches and memory problems are contemplated in the criteria for TBI.  Likewise, the Veteran's vomiting is included in applicable criteria.  Although the undiagnosed illness includes gagging, which is not specifically noted in Code 7246, the criteria are set up to consider the degree to which the manifestations produce impairment of health and the 60 percent rating, in particular, considers other combinations of symptoms.  Therefore, in this context, the gagging is essentially contemplated in the overall disability picture in the criteria.

The Board notes that, in general, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1.  The 0 percent rating for superficial acne did not interfere with or impair the Veteran's ability to work.  The 10 percent rating assigned for the other disabilities at issue contemplate the Veteran's impairment in employment due to these disabilities.  Although TBI residuals and gagging/vomiting may have interfered somewhat with the Veteran's ability to work, such impairment is already contemplated by the applicable schedular criteria so that consideration of an extraschedular rating is not shown to be necessary.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating, itself, is recognition that industrial capabilities are impaired).  The rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.

In this case, comparing the Veteran's disability level and symptomatology of these disabilities to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  The first Thun step is not met.

Even if the Board were to find the first Thun step is met, there is no marked interference with employment or frequent periods of hospitalization to satisfy the second step.  The Veteran did not have any hospitalizations due to these disabilities during the appeal period and while he reported missing some work as a result of his symptoms there was no evidence of marked interference.  There is no evidence of reprimands for lost time or excessive use of leave.  The Veteran reported receiving good evaluations and he even was able to attend school while working.

Consequently, referral for extra-schedular consideration is not warranted.


ORDER

A compensable rating for acne is denied.

A rating in excess of 10 percent prior to October 23, 2008 and beginning on February 22, 2013 for residuals of TBI manifested by headaches and forgetfulness is denied. 

A 20 percent rating for TBI residuals manifested by headaches and forgetfulness from October 23, 2008 to February 22, 2013 is granted, subject to the regulations governing the payment of monetary awards.

A rating in excess of 10 percent for an undiagnosed illness manifested by gagging and vomiting is denied. 



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


